         Case 1:11-cr-00205-AKH Document 46 Filed 05/07/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   May 7, 2021


By ECF
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14D
New York, New York 10007

       Re:    United States v. Cliver Antonio Alcala Cordones, S2 11 Cr. 205 (AKH)

Dear Judge Hellerstein:

       The Government respectfully requests that Your Honor direct the Clerk of Court to
terminate the appearance of the undersigned Assistant United States Attorney on this docket. The
undersigned will no longer be employed by the U.S. Attorney’s Office as of May 11, 2021.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney



                                               by: __________________________________
                                                   Matthew Laroche
                                                   Assistant United States Attorney
                                                   (212) 637-2420

cc: Defense Counsel (by ECF)
